Case 1:20-cr-00203-WJM Document 1 Filed 07/08/20 USDC Colorado Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Criminal Case No. 20-cr-203-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. WASEEM TARIQ MALIK,
2. SAJIDA MANZOOR MALIK,

       Defendants.


                                         INDICTMENT


       The Grand Jury charges:

                                         COUNTS 1-16
                                         WIRE FRAUD


       1.      Beginning on or around October 1, 2010, and continuing to on or about

November 30, 2018, in the State and District of Colorado, defendants, Waseem Tariq Malik and

Sajida Manzoor Malik (defendants hereinafter), devised, intended to devise, and participated in a

scheme and artifice to defraud the Supplemental Nutrition Assistance Program, a federally-

funded program administered by the U.S. Department of Agriculture Food and Nutritional

Service.

       Background
       At all times relevant to the Indictment:
Case 1:20-cr-00203-WJM Document 1 Filed 07/08/20 USDC Colorado Page 2 of 8




       2.      The Supplemental Nutrition Assistance Program (“SNAP”), formerly known as

the “Food Stamp Program,” is a federally-funded assistance program administered by the United

States Department of Agriculture (“USDA”) Food and Nutritional Service (“FNS”). The

program is designed to provide authorized food items to low-income families. The federal

government pays the full cost of the SNAP benefits.

       3.      Under the SNAP program, authorized recipients are issued a certain amount of

benefits each month, which they may use to purchase eligible food items. SNAP recipients

typically receive their benefits in the form of a credit on their personal electronic benefit transfer

(“EBT”) card. SNAP benefits may not be used to purchase items other than eligible food, and

they cannot be redeemed for cash.

       4.      The FNS authorizes certain grocery retail stores to accept SNAP EBT cards from

authorized recipients for eligible food items. The SNAP EBT card system is a computer-based

system through which the SNAP benefit authorization is received from a central computer

through the point-of-sale (“POS”) terminal located at each individual retailer. In order for a

recipient to access his/her benefits to purchase eligible food items, his/her EBT card must be

swiped through the store’s POS terminal, which records the EBT card number, date, time, and

amount of the transaction. The recipient then enters his/her Personal Identification Number

(“PIN”) in order to execute a transaction.

       5.      The State of Colorado EBT card system was operated under contract with

JPMorgan Chase Bank (“JPMorgan”) until August 27, 2017. Under this contract, when a SNAP

recipient used his/her EBT card, JPMorgan electronically debited the EBT account of the SNAP

recipient in the amount of the food purchased. Within a few days, the retailer’s bank account

was credited by JPMorgan in an amount equal to the aggregate value of all SNAP transactions
Case 1:20-cr-00203-WJM Document 1 Filed 07/08/20 USDC Colorado Page 3 of 8




completed within that time. JPMorgan was subsequently reimbursed by the State of Colorado

for the SNAP benefits issued to the retailers. The State of Colorado, in turn, was then

reimbursed by the FNS.

       6.      Since August 27, 2017, the State of Colorado EBT card system has been operated

by Fidelity National Informational Services (“FIS”). Under this system, when a SNAP recipient

used his/her EBT card for a food purchase, the FIS system records the use of the EBT card in

order to reimburse the authorized grocery retailer. At the end of each day, the FIS creates an

Automated Clearing House (“ACH”) file at the FIS Data Center in New Berlin, Wisconsin. The

ACH file is sent electronically to Wells Fargo Bank in St. Paul, Minnesota, which serves as the

FIS originator. Wells Fargo Bank originates the ACH file into the Federal Reserve Bank in

Minneapolis, Minnesota, which then transfers money to the authorized grocery retailer’s third

party processor. The third party processor also uses the ACH process to transfer the money to

the authorized grocery retailer’s bank account. After the ACH transfer is completed, FIS draws

funds to cover all authorized retailer payments from an FNS letter of credit set up for the State of

Colorado, so authorized grocery retailers participating in SNAP program are ultimately

electronically reimbursed by FNS.

       7.      Any use of an EBT card at a POS terminal in Colorado to redeem benefits, results

in an interstate wire communication.

       The Scheme and Artifice to Defraud
       8. The essence of the scheme and artifice to defraud was for the defendants to

fraudulently obtain money and property by allowing individuals to trade their SNAP benefits at

World Food for ineligible items and cash instead of eligible food.
Case 1:20-cr-00203-WJM Document 1 Filed 07/08/20 USDC Colorado Page 4 of 8




       Manner and Means of the Scheme and Artifice to Defraud
       The manner and means by which the defendants sought to accomplish the scheme,

included, among others, the following.

       9.      Waseem Tariq Malik owned and operated, along with his wife, Sajida Manzoor

Malik, World Food Bazaar, Inc. (“World Food”), a business categorized by the USDA as a

medium grocery store located in Aurora, Colorado. Defendant Waseem Tariq Malik completed

paperwork seeking authorization from the USDA FNS for World Food to participate in the

SNAP program in July 2006.

       10.     Defendants allowed SNAP recipients to trade their SNAP benefits at World Food

for ineligible items and cash instead of eligible food purchases.

       11.     When SNAP recipients redeemed their benefits for cash, defendants charged

customers SNAP benefit amounts that were over the value of the cash the customer obtained,

retaining for themselves the difference between the SNAP charged amount and the amount of

cash given to the customer.

       12.     When SNAP recipients redeemed their benefits for cash or ineligible items,

defendants used the EBT machines at World Food to debit the SNAP recipients’ accounts.

       13.     When defendants used the EBT machines at World Food to debit SNAP

recipients’ accounts, they represented to the SNAP program that the benefits were being

redeemed to purchase eligible food items.

       14.     Defendants knew that the SNAP benefits were not actually being redeemed to

purchase eligible food items.
Case 1:20-cr-00203-WJM Document 1 Filed 07/08/20 USDC Colorado Page 5 of 8




         15.    From October 2010 to January 2018, defendants redeemed or caused to be

redeemed over $4 million in SNAP benefits for transactions at the World Food store. This

amount exceeded, for the same time period, average SNAP redemptions within the state of

Colorado by medium grocery stores (redeeming approximately $769,944.73), large grocery

stores (redeeming approximately $1,539.527.44), and supermarkets (redeeming approximately

$3,708,060.81) during this same time period.

         16.    In 2006, when World Food was first authorized to accept SNAP benefits, it

redeemed approximately $32,000 per month in these benefits. By 2015, that amount had

increased to over $70,000 per month.

         17. Over the course of the scheme, World Food’s fraudulent actions resulted in a loss of

over $2.6 million to USDA.

         Execution of the Scheme and Artifice to Defraud
         18. On or about the dates set forth below for each count, in the State and District of

Colorado, defendants, having devised, intended to devise, and participated in the scheme

described above, and for the purpose of executing that scheme, transmitted and caused to be

transmitted by means of a wire communication in interstate commerce the signals and sounds

described below for each count, each transmission constituting a separate count:


 Count                        Date              Wire Transmission
 1             W. Malik       May 19, 2017      SNAP benefit EBT transaction involving card
                                                XXXXXXXXXXXX4343 for $30.83
 2             W. Malik       June 13, 2017     SNAP benefit EBT transaction involving card
                                                XXXXXXXXXXXX4343 for $55.74
 3             S. Malik       July 6, 2017      SNAP benefit EBT transaction involving card
                                                XXXXXXXXXXXX6801 for $10.84
 4             W. Malik       September 12,     SNAP benefit EBT transaction involving card
                              2017              XXXXXXXXXXXX6231 for $96.29
Case 1:20-cr-00203-WJM Document 1 Filed 07/08/20 USDC Colorado Page 6 of 8




 5           W. Malik        October 16,       SNAP benefit EBT transaction involving card
                             2017              XXXXXXXXXXXX6231 for $706.32
 6           S. Malik        November 8,       SNAP benefit EBT transaction involving card
                             2017              XXXXXXXXXXXX6231 for $395.03
 7           S. Malik        December 7,       SNAP benefit EBT transaction involving card
                             2017              XXXXXXXXXXXX6231 for $546.28
 8           W. Malik        January 10,       SNAP benefit EBT transaction involving card
                             2018              XXXXXXXXXXXX6231 for $489.53
 9           W. Malik        February 22,      SNAP benefit EBT transaction involving card
                             2018              XXXXXXXXXXXX6231 for $661.59
 10          W. Malik        March 29,         SNAP benefit EBT transaction involving card
                             2018              XXXXXXXXXXXX6231 for $79.26
 11          W. Malik        April 12, 2018    SNAP benefit EBT transaction involving card
                                               XXXXXXXXXXXX6231 for $144.39
 12          W. Malik        May 7, 2018       SNAP benefit EBT transaction involving card
                                               XXXXXXXXXXXX6231 for $67.78
 13          S. Malik        July 2, 2018      SNAP benefit EBT transaction involving card
                                               XXXXXXXXXXXX6231 for $485.05
 14          W. Malik        September 4,      SNAP benefit EBT transaction involving card
                             2018              XXXXXXXXXXXX6231 for $267.76
 15          W. Malik        October 11,       SNAP benefit EBT transaction involving card
                             2018              XXXXXXXXXXXX6231 for $312.45
 16          W. Malik        October 20,       SNAP benefit EBT transaction involving card
                             2018              XXXXXXXXXXXX4265 for $641.85


All in violation of Title 18, United States Code, Section 1343.


                                          COUNT 17
                                       SNAP Benefit Fraud

       19.     Beginning on or around October 1, 2010, and continuing to on or about

November 30, 2018, in the State and District of Colorado, defendants, Waseem Tariq Malik and

Sajida Manzoor Malik, knowingly used, transferred, acquired, and possessed benefits, as the

term is defined in Title 7, United States Code, Section 2012(d), having a value of $5,000 or

more, in a manner that Waseem Tariq Malik and Sajida Manzoor Malik knew was contrary to

Title 7, United States Code, Chapter 51 and regulations issued pursuant thereto, in that the

benefits were exchanged for ineligible items and cash and not used to purchase eligible food.
Case 1:20-cr-00203-WJM Document 1 Filed 07/08/20 USDC Colorado Page 7 of 8




                  All in violation of Title 7, United States Code, Section 2024(b)(1) and Title 18,

United States Code, Section 2.


                              ASSET FORFEITURE ALLEGATIONS

   20. The allegations contained in this Indictment are hereby re-alleged and incorporated by

reference for the purpose of alleging forfeiture pursuant to the provisions of 18 U.S.C. §

981(a)(1)(C) and 28 U.S.C. § 2461(c).

   21. Upon conviction of the violations alleged in Counts One through Eighteen of this

Indictment involving the commission of violations of Title 18, United States Code, Section 1343

and Title 7, United States Code, Section 2024(b)(1) defendants WASEEM TARIQ MALIK and

SAJIDA MANZOOR MALIK shall forfeit to the United States, pursuant to Title 18, United

States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c) any and all

of the defendants’ right, title and interest in all property constituting and derived from any

proceeds the defendant obtained directly and indirectly as a result of such offense, including, but

not limited to:

                  a.     $14,863.66 seized from World Food United Federal Bank account ending
                         in #5639;
                  b.     $4,010.00 in United States currency seized from United Fidelity Bank
                         Safe Deposit Box 701;
                  c.     $1,420.00 in United States currency; and
                  d.     A money judgment in the amount of proceeds obtained by the scheme and
                         by the defendants.

   22. If any of the property described above, as a result of any act or omission of the

   defendant:

                  a)     cannot be located upon the exercise of due diligence;
                  b)     has been transferred or sold to, or deposited with, a third
Case 1:20-cr-00203-WJM Document 1 Filed 07/08/20 USDC Colorado Page 8 of 8




                       party;
               c)      has been placed beyond the jurisdiction of the Court;
               d)      has been substantially diminished in value; or
               e)      has been commingled with other property which
                       cannot be subdivided without difficulty;


it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other

property of said defendant up to the value of the forfeitable property.

A TRUE BILL


                                              Ink signature on file in Clerk’s Office
                                              FOREPERSON


JASON R. DUNN
United States Attorney

By: s/Jeremy Sibert
  Jeremy Sibert
  Assistant United States Attorney
  U.S. Attorney's Office
  1801 California Street, Suite 1600
  Denver, CO 80202
  Telephone: (303) 454-0100
  Fax: (303) 454-0402
  E-mail: Jeremy.Sibert@usdoj.gov
